The Ohio Savings & Trust Co. brought an action against Frank Gross on a promissory note, in the Athens Common Pleas. The note was for $2,000, bearing the signature of Gross; and the Savings & Trust Co. alleged that it had purchased the note from the Union Drug Co. for valuable consideration; the note being duly endorsed by the Drug Co. payee.
Gross claimed that he Was induced by fraud by the Drug Co. into subscribing for certain shares of capital stock; and that if he signed the note it was so signed undef the belief that he was signing a contract for purchase of stock. It was further averred that the note was a forgery and that the Trust Co. was not the owner when it became due. '
The verdict in the Common Pleas was for Gross but the judgment was reversed in the Court of Appeals. From there the case came into the Supreme Court and it is contended:
That the Court of Appeals seemed to ignore the holding in 29 OS. 467 which holds in substance that a defendant is not liable where shown that at the time of signing and delivering the note, he was induced by fraudulent representations as to the character of the paper, to believe that he was signing and delivering an instrument other than a promissory note; and where shown that his ignorance of the character of the paper was not attributable to his own negligence.